Appeal from a decree of the Surrogate’s Court, Monroe County (Edmund A. Calvaruso, S.), entered December 14, 2005. The decree, insofar as appealed from, settled the final account of a trust established in 1963.
It is hereby ordered that the decree so appealed from be and *1239the same hereby is unanimously reversed on the law without costs and the matter is remitted to Surrogate’s Court, Monroe County, for further proceedings in accordance with the same memorandum as in Matter of Fleet Bank (38 AD3d 1235 [2007]). Present—Scudder, PJ., Martoche, Smith, Peradotto and Pine, JJ.